 



Exhibit 10.1
CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND DEFERRAL PLAN
As Adopted by the Board of Directors Effective March 26, 2003 and
Approved by the Stockholders on May 22, 2003, and as
Amended and Restated on December 6, 2006 to be Effective January 1, 2005
Amended and Restated on February 28, 2007
Amended and Restated on April 25, 2007

1.   PURPOSE.       The Chevron Corporation Non-Employee Directors’ Equity
Compensation and Deferral Plan is a merger and an amendment and restatement of
the Chevron Restricted Stock Plan for Non-Employee Directors and the Chevron
Corporation Deferred Compensation Plan for Directors. The purposes of the Plan
are to attract and retain qualified individuals not employed by Chevron
Corporation or its subsidiaries or affiliates to serve on the Board of Directors
of the Corporation and to align the interests of such Directors with those of
the stockholders of the Corporation.   2.   DEFINITIONS.       For purposes of
the Plan, the following terms shall have the meanings set forth below:

  (a)   “Account” means the bookkeeping account maintained on behalf of a
Director to which shall be credited any amount described in Section 9.     (b)  
“Annual Meeting” means the annual meeting of the stockholders of the
Corporation.     (c)   “Annual Cash Retainer” means any yearly fees, including
the Committee chair retainer, payable in cash to a Director for service as a
non-employee Director during a 12-month period, or fees that are prorated to the
Board’s discretion, including the Committee chair retainer, payable in cash to a
Director who is elected between Annual Meetings for service as a non-employee
Director during a period which is less than 12 months.     (d)   “Award” or
“Awards” means a grant of an Option, Restricted Stock or Stock Units under the
Plan.     (e)   “Board” means the Board of Directors of the Corporation.     (f)
  “Change in Control” shall have the meaning set forth in Article VI of the
By-Laws of the Corporation, as such By-Laws may be amended from time to time.  
  (g)   “Code” means the Internal Revenue Code of 1986, as amended.     (h)  
“Committee” means the Board Nominating and Governance Committee.     (i)  
“Common Stock” means the $0.75 par value common stock of the Corporation or any
security of the Corporation identified by the Committee as having been issued in
substitution, exchange or lieu thereof.     (j)   “Corporation” means Chevron
Corporation, a Delaware corporation, or any successor corporation.     (k)  
“Director” means a member of the Board who is not employed by the Corporation or
its subsidiaries or affiliates.     (l)   “Disability” means a condition which
causes a Director to be unable, by reason of any medically determinable physical
or mental impairment which can be expected to last for a continuous period of
not less than 12

48



--------------------------------------------------------------------------------



 



Exhibit 10.1

      months, to engage in any essential activity required of a Director.
Whether a Director has a Disability shall be determined by the Committee on the
basis of competent medical evidence.     (m)   “Discretionary Transaction” shall
mean a transaction pursuant to any benefit plan that: (i) is at the volition of
a plan participant; (ii) is not made in connection with the participant’s death,
disability, retirement or termination of employment; (iii) is not required to be
made available to a plan participant pursuant to a provision of the Internal
Revenue Code; and (iv) results in either an intra-plan transfer involving an
equity securities fund of the Corporation, or a cash distribution funded by a
volitional disposition of an equity security of the Corporation, or otherwise as
such term is defined under Rule 16b-3(b)(1) of the Exchange Act or successor
provision thereto.     (n)   “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor statute.     (o)   “Fair
Market Value” of a Share as of a specified date means the price per share at
which Shares were traded at the close of business on such date as reported on
the New York Stock Exchange (or other established exchange or exchanges) or, if
no trading of Common Stock is reported for that day, the preceding day on which
trading was reported.     (p)   “Option” means a nonstatutory stock option
awarded pursuant to the Plan. “Option Agreement” means the agreement between the
Corporation and the Director that contains the terms and conditions pertaining
to an Option.     (q)   “Plan” means the Chevron Corporation Non-Employee
Directors’ Equity Compensation and Deferral Plan, as amended from time to time.
    (r)   “Restricted Stock” means Shares awarded pursuant to Section 7.     (s)
  “Restriction Period” means the period of time commencing with the date of
grant of a Restricted Stock Award and ending on the date on which all Shares of
Restricted Stock in such Award either vest or are forfeited.     (t)   “Rules”
means regulations and rules adopted from time to time by the Committee to
interpret or administer the Plan.     (u)   “Share” means one share of Common
Stock, adjusted in accordance with Section 10 (if applicable).     (v)   “Stock
Unit” means a right to receive, in accordance with the provisions set forth
herein and in the Rules, a Share.

3.   ADMINISTRATION.

  (a)   Composition and Powers of the Committee.         Unless otherwise
designated by the Board, the Plan shall be administered by the Board Nominating
and Governance Committee. The Committee shall have the power to construe and
interpret the Plan and the Rules and to make all other determinations necessary
for the administration of the Plan. Subject to the requirements of applicable
law, the Committee may designate persons other than members of the Committee to
carry out its responsibilities and may prescribe such conditions and limitations
as it may deem appropriate. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of the Plan shall be final, conclusive and binding on all persons.
The Committee shall consist of two or more Directors who satisfy the
requirements of Rule 16b-3 (or its successor) under the Exchange Act to the
extent necessary for grants of Awards to the Directors under Section 16 of the
Exchange Act.     (b)   Liability of Board and Committee Members.         No
member of the Board or the Committee shall be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Award under it.

49



--------------------------------------------------------------------------------



 



Exhibit 10.1

  (c)   Administration of the Plan Following a Change in Control.         Within
30 days after the occurrence of a Change in Control, the Committee shall appoint
an independent organization which shall thereafter administer the Plan and have
all of the powers and duties formerly held and exercised by the Committee with
respect to the Plan as provided in Section 3(a). Upon such appointment, the
Committee shall cease to have any responsibility with respect to the
administration of the Plan.

4.   DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN.

  (a)   Duration of the Plan.         The Plan shall remain in effect until
terminated by the Board.     (b)   Shares Subject to the Plan.         The
maximum number of Shares for which Awards may be granted under the Plan is
800,000 Shares (adjusted for the two-for-one stock split dated September 10,
2004), including the number of Shares previously authorized for use but unissued
pursuant to the Chevron Restricted Stock Plan for Non-Employee Directors. The
limitation set forth in this Section 4(b) shall be subject to adjustment as
provided in Section 10.     (c)   Accounting for Numbers of Shares.         For
the purpose of computing the total number of Shares available for Awards under
the Plan there shall be counted against the limitation under the Plan the number
of Shares issued or subject to issuance upon exercise or settlement of Options
and Restricted Stock Awards granted and the number of Shares that equals the
number of Stock Units granted, determined as of the dates on which Stock Unit
Awards are granted. Dividends paid, dividend equivalents granted and interest or
other amounts credited with respect to any Award outstanding under the Plan
shall not apply against the Plan limitation.         If Stock Units, Restricted
Stock or Shares issued upon the exercise of Options are forfeited or otherwise
terminated before exercise or settlement, then the corresponding Shares shall
again become available for Awards under the Plan. If Stock Units are settled,
then only the number of Shares (if any) actually issued in settlements of such
Stock Units shall reduce the number available for Awards.     (d)   Source of
Stock Issued Under the Plan.         Common Stock issued under the Plan may be
either authorized and unissued Shares or issued Shares that have been reacquired
by the Corporation, as determined in the sole discretion of the Committee. No
fractional Shares shall be issued under the Plan.

5.   PERSONS ELIGIBLE FOR AWARDS.       Members of the Board who are not
employees of the Corporation or its subsidiaries or affiliates are eligible for
Awards. A Director may receive more than one Award, including Awards of the same
type, subject to the restrictions of the Plan.   6.   OPTIONS.       Each
Director may be awarded an Option to purchase that number of Shares determined
pursuant to the Rules. All such Options shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee in its
sole discretion shall deem desirable.

  (a)   Option Awards.

50



--------------------------------------------------------------------------------



 



Exhibit 10.1

      The terms of each Option shall be set forth in an Option Agreement, which
shall contain such provisions not inconsistent with the terms of the Plan,
including, without limitation, restrictions upon the exercise of the Option, as
the Committee shall deem advisable in its sole discretion. Any Option may be
sold, assigned, transferred, pledged or otherwise encumbered only as
specifically permitted in the Rules.     (b)   Number of Shares Covered by
Option.         Each Option shall state the number of Shares to which it
pertains and shall provide for the adjustment thereof in accordance with the
provisions of Section 10. No fractional Shares shall be issued pursuant to the
exercise of an Option.     (c)   Exercise Price.         The exercise price of
each Share covered by an Option shall be one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is awarded.     (d)   Rights as a
Stockholder.         A Director who has been awarded an Option or any transferee
of an Option (to the extent transfers of an Option are permitted under the
Rules) shall have no rights with respect to any Shares covered by his or her
Option until the date such interest is recorded as a book entry on the records
of the Corporation. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date the Director’s
interest is recorded as a book entry on the records of the Corporation, except
as provided elsewhere in this Plan or in the Rules.     (e)   Nonstatutory Stock
Options.         All Options shall be designated as nonstatutory stock options
which do not qualify as incentive stock options under Section 422 of the Code.

7.   RESTRICTED STOCK.       Awards of Restricted Stock shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee in its
sole discretion shall deem desirable.

  (a)   Awards.         As of the date of each Annual Meeting at which a
Director is elected to serve on the Board, each such Director may receive an
Award of a specified number of shares of Restricted Stock, the number to be
determined by the Board in its sole discretion by resolution adopted on or
before the date of the applicable Annual Meeting. The Board, in its sole
discretion, may grant to a Director who is elected to the Board between Annual
Meetings an Award of a proportionate number of shares of Restricted Stock, the
number to be determined by the Board in its sole discretion by resolution
adopted on or before the grant date of the Restricted Stock Award. The grant
date of the Restricted Stock Award shall be on or after the date the Director
begins providing services as a Director. This annual Restricted Stock Award
shall be subject to adjustment as provided in Section 10.     (b)   Terms and
Conditions of Awards.         The terms of each Restricted Stock Award shall be
set forth in Rules, which Rules shall contain such provisions (including,
without limitation, rules regarding vesting and forfeiture) as the Committee
determines to be necessary or appropriate to carry out the intent of the Plan
with respect to such Award. Except as otherwise provided in the Rules, any
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date all applicable restrictions lapse. The
Corporation shall maintain in its records a book entry account to which the
Shares represented by each Restricted Stock Award shall be credited. The shares
in the book entry account represented by such Restricted Stock

51



--------------------------------------------------------------------------------



 



Exhibit 10.1

      Award shall be subject to the terms, conditions, and restrictions
applicable to such Award. The Committee shall require that no change shall be
made in the book entry account representing a Restricted Stock Award until the
restrictions thereon shall have lapsed. At that time, a book entry shall be made
in the records of the Corporation in the name of the Director in the amount of
Shares as to which the restrictions have lapsed.     (c)   Stockholders’ Rights.
        Except as provided in the Rules, the holders of Restricted Stock Awards
shall have the same voting, dividend and other rights as the Corporation’s other
stockholders.

8.   STOCK UNITS.

  (a)   Awards.         Each Stock Unit Award shall be subject to the terms and
conditions set forth in the Rules.     (b)   Number of Shares Covered by Stock
Units.         As of the date of each Annual Meeting at which a Director is
elected to serve on the Board until the following Annual Meeting, each such
Director shall receive an Award of a specified number of Stock Units, the number
and time of award to be determined by resolution adopted by the Board on or
before the date of the applicable Annual Meeting. The Board, in its sole
discretion, may grant to a Director who is elected to the Board between Annual
Meetings an Award of a proportionate number of shares of Stock Units, the number
to be determined by the Board in its sole discretion by resolution adopted on or
before the grant date of the Stock Unit Award. The grant date of the Stock Unit
Award shall be on or after the date the Director begins providing services as a
Director. Stock Unit Awards shall be subject to adjustment as provided in
Section 10.     (c)   Terms and Conditions.         In addition to the terms and
conditions specified in the Rules, Stock Unit Awards made pursuant to this
Section 8 shall be subject to the following:

  (i)   Except as otherwise provided in the Rules, any Stock Unit Award may not
be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the Shares are issued or the Award becomes payable.     (ii)   The
Rules shall contain provisions dealing with the disposition of Stock Unit Awards
in the event of a termination of an individual’s status as a Director.

  (d)   Stockholders’ Rights.         Unless and until such time as a Director
receives a distribution of all or a portion of a Stock Unit Award in the form of
Shares and prior to the date the Director’s interest in such Shares is recorded
as a book entry on the records of the Corporation, the Director shall have no
dividend rights, voting rights or other rights as a stockholder with respect to
such Shares covered by his or her Stock Unit Award. The holders of Stock Units
shall have no voting rights. Prior to settlement or forfeiture, if the Rules so
provide, any Stock Unit awarded under the Plan may carry with it dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while such Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units, as provided
in the Rules.     (e)   Stock Unit Accounts.         The “stock unit account” of
each Director who received an award of “stock units” under the Chevron
Corporation Restricted Stock Plan for Non-Employee Directors with respect to
service as a Director prior to the 1997 Annual Meeting shall

52



--------------------------------------------------------------------------------



 



Exhibit 10.1

      continue to be maintained pursuant to the terms of such plan as in effect
prior to April 30, 1997.

9.   DEFERRED COMPENSATION.

  (a)   Optional Deferral. A Director may elect to defer receipt of all or a
portion of the Annual Cash Retainer.     (b)   Rules Regarding Deferrals. The
Committee shall promulgate Rules, in accordance with Section 409A of the Code,
governing (i) elections by Directors to defer all or any part of the Director’s
Annual Cash Retainer, (ii) the establishment of Accounts to which shall be
credited amounts deferred, (iii) the designation of investments to be used to
measure the value of such Accounts, (iv) the crediting of interest or earnings
to such Accounts, and (v) the time, form and value of distributions from such
Accounts.

10.   RECAPITALIZATION.       Subject to any required action by the
stockholders, the number of Shares covered by the Plan as provided in Section 4,
the number of Shares covered by or referred to in each outstanding Award and the
exercise price, if applicable, of each outstanding Award shall be
proportionately adjusted for: (a) any increase or decrease in the number of
issued and outstanding Shares resulting from a subdivision or combination or
consolidation of issued and outstanding Shares by reclassification or otherwise,
(b) the payment of a stock dividend (but only of Common Stock) or any other
increase or decrease in the number of such Shares effected without receipt of
consideration by the Corporation, (c) the declaration of a dividend payable in a
form other than Shares in an amount that has a material effect on the price of
issued Shares, or (d) a recapitalization, spinoff or similar occurrence.      
In the event of a dissolution or liquidation of the Corporation or a merger,
consolidation or other reorganization, the Shares subject to each non-vested
Award shall be handled in accordance with the terms of the agreement of merger,
consolidation or reorganization which may provide for the full vesting, cash-out
or assumption of such Awards.       The Committee shall prescribe Rules
governing the adjustment of the number of Shares covered by the Plan as provided
in Section 4, the number of Shares covered by or referred to in each outstanding
Award and the exercise price, if applicable, of each outstanding Award in the
event that preferred stock purchase rights issued pursuant to any stockholder
rights plan detach from the Common Stock and become exercisable.       Except as
provided in this Section 10, a Director shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class, the payment of any
dividend or any other increase or decrease in the number of shares of stock of
any class. Except as provided in this Section 10, any issue by the Corporation
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or exercise price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Corporation to make adjustments, reclassifications, or
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.   11.   SECURITIES LAW REQUIREMENTS.       No Shares shall
be issued and no Options shall become exercisable pursuant to the Plan unless
and until the Corporation has determined that: (i) it and the Director have
taken all actions required to register the Shares under the Securities Act of
1933, as amended, or perfect an exemption from the registration requirements
thereof; (ii) any applicable listing requirement of any stock exchange on which
the Common Stock is listed has been satisfied; and (iii) any other applicable
provision of state or federal law has been satisfied.   12.   AMENDMENTS OF THE
PLAN AND AWARDS.

  (a)   Plan Amendments.

53



--------------------------------------------------------------------------------



 



Exhibit 10.1

      The Board may, insofar as permitted by law, from time to time and in its
discretion, with respect to any Shares at the time not subject to Awards,
suspend the Plan or revise or amend it in any respect whatsoever without
stockholder approval. However, unless the Board specifically otherwise provides,
any revision or amendment that would cause the Plan to fail to comply with any
requirement of applicable law or regulation if such amendment were not approved
by the stockholders of the Corporation shall not be effective unless and until
the approval of the stockholders of the Corporation is obtained.     (b)  
Amendments of Awards.         Subject to the terms and conditions and within the
limitations of the Plan, the Board may amend, cancel, modify, extend or renew
outstanding Awards granted under the Plan, or accept the exchange of outstanding
non-vested Awards (to the extent not theretofore exercised) for the granting of
new Awards in substitution therefore.     (c)   Rights of Directors.         No
amendment, suspension or termination of the Plan nor any amendment, cancellation
or modification of any Award outstanding under it that would adversely affect
the right of any Director in an Award previously granted under the Plan shall be
effective without the written consent of the affected Director.

13.   TERMINATION OF THE PLAN

  (a)   Termination.         The Committee may terminate the Plan at any time.
In the event of termination of the Plan, any deferred amounts may be distributed
within the period beginning twelve months after the date the Plan was terminated
and ending twenty-four months after the date the Plan was terminated, or
pursuant to Sections IV-VI of the Rules, if earlier. If the Plan is terminated
and deferred amounts are distributed, the Corporation shall terminate all
account balance non-qualified deferred compensation plans with respect to all
participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least five years after the date the Plan was
terminated.     (b)   Dissolution or Bankruptcy         The Plan shall
automatically terminate upon a dissolution of the Corporation that is taxed
under Code section 331 or with the approval of a bankruptcy court pursuant to 11
U.S.C. section 503(b)(1)(A), provided that the deferred amounts are distributed
and included in the gross income of the Directors by the latest of (i) the
calendar year in which the Plan terminates or (ii) the first calendar year in
which payment of the deferred amounts is administratively practicable.

14.   GENERAL PROVISIONS.

  (a)   Application of Funds.         The proceeds received by the Corporation
from the sale of Common Stock pursuant to the exercise of an Option shall be
used for general corporate purposes.     (b)   Creditors’ Rights.        
Directors shall have no rights other than those of a general creditor of the
Corporation with respect to Stock Unit Awards and any Account established
pursuant to Section 9. These interests shall represent unfunded and unsecured
obligations of the Corporation, subject to the terms and conditions of the
applicable Rules.     (c)   No Obligation to Exercise Option.         The award
of an Option shall impose no obligation upon the Director to exercise such
Option.

54



--------------------------------------------------------------------------------



 



Exhibit 10.1

  (d)   Costs of the Plan.         The costs and expenses of administering the
Plan shall be borne by the Corporation.     (e)   Director’s Beneficiary.      
  The Rules may provide that a Director may designate a beneficiary with respect
to any Award in the event of death of such Director. If such beneficiary is the
executor or administrator of the estate of the Director, any rights with respect
to such Award may be transferred to the person or persons or entity (including a
trust, if permitted under the Rules) entitled thereto by bequest of or
inheritance from the holder of such Award.     (f)   Prohibition of Opposite Way
Transactions.         To the extent any transactions executed by a Director in
securities of the Corporation would be considered a non-exempt purchase or sale
of an equity security of the Corporation for purposes of the short-swing profit
recovery provisions of Section 16(b) of the Exchange Act, such Director shall be
prohibited from executing, or electing to enter into, any transaction relating
to or resulting from Awards under this Plan that would be considered an opposite
way transaction within six months from such prior non-exempt transaction.      
  In addition, a Director shall be prohibited from engaging in, or electing to
engage in, a Discretionary Transaction under the Plan if the election to engage
in such transaction is less than six months after an election to engage in an
opposite way Discretionary Transaction under any benefit plan of the
Corporation, including this Plan.     (g)   Severability.         The provisions
of the Plan shall be deemed severable and the validity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.     (h)   Binding Effect of Plan.         The Plan shall be
binding upon and shall inure to the benefit of the Corporation, its successors
and assigns and the Corporation shall require any successor or assign to
expressly assume and agree to perform the Plan in the same manner and to the
same extent that the Corporation would be required to perform it if no such
succession or assignment had taken place. The term “the Corporation” as used
herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity directly or
indirectly acquiring all or substantially all the assets and business of the
Corporation (including the Plan) whether by operation of law or otherwise.    
(i)   No Waiver of Breach.         No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of the Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions of conditions at the same or at any
prior or subsequent time.     (j)   Authority to Establish Grantor Trust.      
  The Committee is authorized in its sole discretion to establish a grantor
trust for the purpose of providing security for the payment of Awards under the
Plan; provided, however, that no Director shall be considered to have a
beneficial ownership interest (or any other sort of interest) in any specific
asset of the Corporation or of its subsidiaries or affiliates as a result of the
creation of such trust or the transfer of funds or other property to such trust.

55



--------------------------------------------------------------------------------



 



Exhibit 10.1

15.   APPROVAL OF STOCKHOLDERS.       Adoption of the Plan shall be subject to
approval by affirmative vote of the stockholders of the Corporation in
accordance with applicable law.

56